 1

 2

 3
                           UNITED STATES DISTRICT COURT
 4                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 5
       RUBEN CASTILLO MOTA; and
 6     JUDITH SANTAMARIA CORTES
 7                          Plaintiffs,

 8         v.                                         C19-627 TSZ

 9     LEE FRANCIS CISSNA, Director, U.S.             MINUTE ORDER
       Citizenship and Immigration Services,
10     et al.,

11                          Defendants.

12
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)   Plaintiffs’ motion to dismiss, docket no. 4, is treated as a Notice of
14 Voluntary Dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). The
   Clerk is DIRECTED to close this case.
15
          (2)   Plaintiffs’ motion for leave to proceed in forma pauperis, docket no. 1, is
16 STRICKEN as moot.

17         (3)     The Clerk is further DIRECTED to send a copy of this Minute Order to all
     counsel of record.
18
           Dated this 31st day of May, 2019.
19
                                                    William M. McCool
20
                                                    Clerk
21
                                                    s/Karen Dews
                                                    Deputy Clerk
22

23

     MINUTE ORDER - 1
